Citation Nr: 0736601	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected cervical-dorsal strain, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a lower left leg 
condition, claimed as secondary to the service-connected 
cervical-dorsal strain.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO). 

Procedural history

In an April 1946 VA rating decision, service connection was 
granted for psychoneurosis.  A noncompensable (zero percent) 
disability rating was assigned.  The disability was 
redenominated as psychoneurosis with history of PTSD in a 
June 1994 RO rating action; the assigned disability rating 
remained zero percent. 
The veteran's July 2002 claim for an increased disability 
rating was granted in a January 2003 rating decision which 
redenominated the disability as PTSD with psychoneurosis and 
evaluated the disability as 10 percent disabling.  The 
veteran disagreed with the disability rating assigned and 
timely appealed.

Service connection was granted for chronic cervico-dorsal 
sprain in a January 1961 VA rating action.  A 10 percent 
disability rating was assigned.  The disability rating was 
later reduced to noncompensably disabling.  The veteran's 
July 2004 claim for a compensable disability rating was 
denied in an October 2004 rating decision. 
A February 2007 rating decision evaluated the disability as 
30 percent disabling.  The veteran timely appealed.

The veteran's January 2005 claim for service connection for a 
lower left leg condition secondary to the service-connected 
cervical-dorsal strain was denied in a May 2005 rating 
decision.  The veteran disagreed and timely appealed.



Clarification of issue on appeal

As was described above, the veteran was service-connected for 
psychoneurosis in April 1946.  The service connected 
disability was later recharacterized as psychoneurosis with 
history of PTSD, and still later (and currently) as PTSD with 
psychoneurosis.

The medical evidence of record indicates that the veteran's 
current diagnosis is PTSD.  [It appears that 
"psychoneurosis" is an obsolete and vague term which may 
encompass various psychiatric symptomatologies, including 
what was later recognized as PTSD.]  The Board's 
characterization of the issue as entitlement to an increased 
disability rating for service-connected PTSD reflects the 
current state of the record.

Issues not on appeal

A December 2006 rating decision denied service connection for 
a lumbar spine strain, right ear hearing loss and an 
increased disability rating for left ear hearing loss.  The 
veteran did not disagree with that rating decision.  Thus, 
the issues therein are not in appellate status and will be 
discussed no further herein. 

The veteran claimed entitlement to individual unemployability 
[TDIU] and entitlement to increased disability ratings for 
cold injuries to both feet in March 2007.  The record on 
appeal does not include a rating decision pertaining to that 
claim.  Those issues, too, are not in appellate status.  


FINDINGS OF FACT

1.  The veteran's cervical-dorsal strain is manifested by 
significant limitation of range of cervical motion; no 
weakness, tenderness, redness, or guarding, no fatigue or 
lack of endurance with repetitive use; and x-ray evidence of 
degenerative arthritis in the cervical-dorsal region.

2.  The veteran's PTSD is manifested by speech that is 
logical and goal directed with normal rate and flow; no panic 
attacks; recurrent dreams of combat experiences; no 
impairment or hallucinations; the veteran sometimes hears 
voices in the dark at night; no suicidal or homicidal 
ideation; a long marriage; a history of episodes of anger and 
irritability; and a GAF of 65.

3.  The evidence does not show that the veteran's cervical-
dorsal strain or PTSD disabilities are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required. 

4.  A preponderance of the competent medical evidence of 
record indicates that the veteran's lower left leg condition 
is not caused or aggravated by his service-connected 
cervical-dorsal strain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the service-
connected cervical spine disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003,  
5242 (2007).

2.  3.  A separate disability rating of 10 percent is 
assigned for degenerative osteoarthritic changes involving 
the thoracic spine.  38 C.F.R. §§ 4.25,  4.71a, 
Diagnostic Codes 5003, 5242 (2007); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

2.  The criteria for an increased disability rating for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

4.  The criteria for referral for increased disability rating 
for the veteran's cervical-dorsal disability and/or PTSD 
disability on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2007).

5.  Entitlement to service connection for a lower left leg 
condition secondary to the service-connected cervical-dorsal 
strain is not warranted.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected spine 
disability and PTSD are worse than that recognized by VA.  He 
further contends that his lower left leg condition was caused 
or aggravated by his service-connected spinal disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues will then be 
analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2007).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA

In letters dated November 2002, July 2004, and February 2005, 
the veteran was informed of what the evidence must show 
regarding his claims for an increased disability rating for 
PTSD and cervical-dorsal strain disabilities and for service 
connection for a lower left leg condition secondary to the 
service-connected cervical-dorsal strain.  Specifically, the 
November 2002 and July 2004 letters informed the veteran that 
in order to show entitlement to an increased rating 
disability, "the evidence must show that your service 
connected disability has increased in severity."  In the 
February 2005 letter the veteran was informed that in order 
to show secondary service connection, the evidence must show 
that "you currently have a physical or mental disability 
shown by medical evidence, in addition to your service-
connected disability and your service-connected disability 
either caused or aggravated your additional disability."  
Thus, the veteran was informed of what the evidence must show 
as to each claim on appeal.

The VCAA letters also informed the veteran of the typical 
kinds of evidence that could be used to support the claims, 
such as medical records, a statement from his doctor, his 
statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim.  See Wilson v. Mansfield, No. 07-7099 (Fed. Cir. 
October 15, 2007) [VCAA notice may be generic in that it need 
not identify evidence specific to the individual claimant's 
case].  The veteran was also informed in each letter that VA 
would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.

In the July 2004 and February 2005 letters the veteran 
was told that if he had any additional information or 
evidence that supported his claim to let VA know or send 
it to VA.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With regard to the claims for increased disability rating, 
elements (1), (2) and (3), veteran status, current 
disabilities, and a connection between the veteran's service 
and the claimed disabilities are not at issue because the 
veteran has been service connected for his claims.  The 
veteran's claim of entitlement to an increased rating was 
denied based on element (4), degree of disability.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to the 
crucial element, degree of disability.  

With regard to the veteran's claim for service-connection, 
elements (1) and (2) are not at issue.  The veteran's claim 
was denied based on element (3), a connection between the 
veteran's service and the disability.  As noted above, the 
veteran has been properly notified of this crucial element.  

In any event, the veteran was informed in a March 2006 letter 
and in the February 2007 letter of elements (4) and (5).

Thus, the Board finds that the veteran received proper 
Dingess notice. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA medical records 
pertaining to his claims.  Moreover, the veteran has received 
medical examinations which pertain to his claims in April 
2003, July 2004, November 2004, and January and July 2005.  
Neither the veteran nor his representative has identified or 
requested any further evidence in support of the veteran's 
claim.

The Board observes that certain records pertaining to the 
veteran's period of service were destroyed in a July 1973 
fire at the National Personnel records Center (NPRC) in St. 
Louis, Missouri.  The RO has attempted to obtain duplicate or 
alternative medical records pertaining to the veteran's Army 
service. Such efforts have been unsuccessful.  After review 
of the entire record, the Board believes that any further 
search would be an exercise in futility.  Cf. Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

Although the loss of the service medical record is indeed 
regrettable, it does not appear that any of the missing 
records would be relevant to the issues before the Board on 
this appeal.  The increased rating claims hinge of evidence 
concerning the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].
The secondary service connection claim does not involve any 
event in service but rather, as explained below, the matter 
of a relationship between the service-connected cervical 
spine disability and the claimed leg condition, which was 
first diagnosed in September 2004, many decades after 
service.

Thus, the Board finds that under he circumstances here 
presented the veteran is not prejudiced by any missing 
service records.

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran indicated on all VA Form 9 substantive 
appeals in the record that he did not want a hearing before a 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision.  



1. Entitlement to an increased disability rating for 
cervical-dorsal strain, currently evaluated as 30 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the 
The Board must first consider whether another rating code is 
"more appropriate" than the one used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Assignment of diagnostic code

The veteran's service-connected cervical-dorsal strain 
disability has been assigned a 30 percent disability rating 
under § 4.71a, Diagnostic Code 5237 [cervical strain].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's service-connected cervical-dorsal disability is 
manifested by significant limitation of range of motion and 
x-ray evidence of degenerative arthritis.  The February 2007 
VA examiner assessed the veteran's cervical-dorsal disability 
as "severe degenerative arthritis in the cervical thoracic 
region."
 
After a review of the evidence pertaining to the veteran's 
service-connected cervical-dorsal disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is Diagnostic Code 5242 
[degenerative arthritis of the spine]

As the February 2007 examiner noted, initial service 
connection for the veteran's condition in 1966 was based on 
then-contemporary evidence of a chronic cervical-dorsal 
strain.  However, as indicated in the examiner's report, the 
principal component of the disability is now degenerative 
arthritis.  Thus, the Board finds that Diagnostic Code 5242 
is more appropriate.

In any event, both Diagnostic Codes 5237 and 5242 are rated 
under the same criteria.
Specific schedular criteria - spine disabilities

The veteran filed his claim for an increased disability in 
July 2004.  The most recent revision of the regulations for 
evaluating disabilities of the spine were made effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  The former schedular criteria are not applicable.  
  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002 
and 2007).

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  The General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

Schedular rating

Under the current criteria, to obtain a disability rating 
higher than the currently assigned 30 percent under the 
current spine regulations, the evidence would have to 
demonstrate unfavorable ankylosis of the entire cervical 
spine.  Ankylosis is the "immobility and consolidation of a 
joint due to disease, injury or surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)]. 

Although the veteran evidences a severely decreased range of 
motion of the cervical spine, the medical evidence of record 
fails to demonstrate the presence of any ankylosis, favorable 
or unfavorable.  The February 2007 examiner noted the range 
of motion of the veteran's cervical spine as "0-10 
degrees."  The cervical spine manifestly is not ankylosed. 

As noted above, the current 30 percent rating is warranted 
for forward flexion of the cervical spine 15 degrees or less, 
which is what the recent medical evidence demonstrates.; or, 
favorable ankylosis of the entire cervical spine. 

Thus, after review of the entire medical record, the Board 
finds that the criteria for an increased disability rating 
have not been met under the general formula for rating spine 
disabilities.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board observes that the veteran has been service 
connected for cervical-dorsal strain since February 1, 1966.  
The current rating criteria, as explained above, rated the 
thoracic spine together with the lumbar spine and separately 
from the cervical spine.  [It should be noted that 'thoracic 
spine' and 'dorsal spine' are synonymous.  See Reiber v. 
Brown, 7 Vet. App. 513, 515 (1995).  Citing Webster's Medical 
Desk Dictionary 715 (1986), the Court in Reiber explained 
that thoracic vertebrae are any of the 12 vertebrae dorsal to 
the thoracic region and characterized by articulation with 
the ribs.]  

Note 6 under the General Rating Criteria for Diseases and 
injuries of the spine set out above, states the following:

Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is 
unfavorable ankylosis of both segments, which will 
be rated as a single disability.

Thus, the veteran's service-connected thoracic disability 
must be rated separately from his service-connected cervical 
disability.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  The February 2007 VA examiner noted the 
veteran's lumbar spine flexion was 0-65 degrees.  

None of the criteria for the assignment of disability ratings 
in excess of 10 percent, such as more severe limitation of 
motion or ankylosis of the thoracolumbar spine have been 
medically identified.

Thus, the veteran is entitled to a separate 10 percent 
separate disability rating for his limited motion of the 
thoracolumbar spine under criteria of Diagnostic Codes 5003 
and 5242, and 38 C.F.R. § 4.25 and Esteban.



DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's cervical-dorsal 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The February 2007 examiner 
reported that there was significant restriction of range of 
motion without pain, no weakness, no fatigue or lack of 
endurance with repetitive use.  The assignment of additional 
disability based on DeLuca factors is not warranted. 

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board finds that the veteran's cervical spine disability is 
appropriately rated as 30 percent disabling under the General 
Rating Formula for Diseases and Injuries of the Spine.  

In addition, the Board finds that a separate 10 percent 
rating is warranted for the thoracic spine disability under 
38 C.F.R. § 4.25.  To that extent only, the appeal is 
allowed.  The Board wishes to make it clear that in so 
finding it is not suggesting that any lumbar spine disability 
is, or should be, service connected.  As was noted in the 
Introduction, service connection for a lumbar spine strain 
was denied in an unappealed December 2006 rating decision; 
that matter is not before the Board.  

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 10 percent disabling.

Relevant law and regulations

The relevant law and regulations pertaining to increased 
ratings generally and the standard of review are set out 
above and will not be repeated here.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 10 
percent disability rating is assigned for PTSD which is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 (2007).

Analysis

The veteran is currently evaluated as 10 percent disabled due 
to PTSD.  He essentially contends that the impact PTSD has 
had on his social and work history mandates a higher 
disability rating.  

Schedular rating

As explained above, service-connected disabilities are rated 
by applying the VA rating schedule to the particular facts of 
the case.

The veteran has been noted as having feelings of irritability 
and anger, and recurring nightmares.  He told a February 2007 
examiner that he often thinks about his World War II combat 
experiences, and has stated that he quit his job in secondary 
education because he physically confronted a student.  The 
veteran related that he has been married to the same woman 
for 56 years, that they play cards with friends, and enjoys 
their grandchildren.  The veteran reported that he still 
enjoys playing golf even though his back condition limits his 
game, he goes bowling with friends, gardens, makes jewelry, 
and sings in his church choir.

The examiner noted that the veteran reported no panic attacks 
and has no delusions, and did not appear to be overtly 
depressed.  The veteran stated that he slept 5-to-7 hours per 
night, and was easily able to maintain personal hygiene and 
feeding.  The examiner stated the veteran did not have 
suicidal or homicidal ideation.  Although the veteran 
reported that he heard voices sometimes at night, the 
examiner reported that the veteran did not have auditory or 
visual hallucinations.  The examiner stated that the 
veteran's speech was logical, goal directed and at a normal 
rate and flow.  The veteran was oriented in all spheres.  

Psychological tests employed by the examiner resulted in 
scores suggesting mild PTSD and indications of depression and 
anxiety.  The examiner expressed the diagnosis as PTSD with 
associated depression and anxiety, and assigned a GAF score 
of 65.  As set out above, GAF scores ranging between 61 to 70 
reflect some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Indeed, the examiner 
characterized the veteran's PTSD as mild.

The veteran stated in his April 2003 statement that his 
"unfounded suspicions have cost us most all of the friends 
we used to have."  In his April 2004 statement the veteran 
stated that he had serious sleeping problems due to a 
recurring dream, that he would have earned more money had he 
stayed in the field of education, and that he had a history 
of being irritated with people.

As noted above, the symptomatology supporting a 30 percent 
rating includes "depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events)."  However, the Board 
observes that its inquiry is not necessarily strictly limited 
to the criteria found in the VA rating schedule.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria 
set forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].  

The veteran's mood did not appear to be depressed to the 
February 2007 examiner.  There was nothing stated to the 
examiner regarding extraordinary suspiciousness.  The veteran 
reported he did not have panic attacks.  He reported sleeping 
5-7 hours a night.  He reports a short-term memory loss, but 
performed well on tests relating to it.  

The examiner concluded that the most prevalent PTSD symptoms 
were anger and sleep difficulties, and then stated that "in 
the past" PTSD symptoms affected the veteran's ability to 
socialize easily with others and affected his employment.  In 
an increased disability rating course, the Board looks to 
evidence describing the veteran's current condition, and not 
to symptoms that may have been manifested many years earlier.  
Moreover, the present anger and sleep difficulties seem to be 
minimal: he sleeps 5-7 hours a night; he sings in a church 
choir, plays golf with others, goes bowling and plays cards 
with friends.  In sum, the Board has identified no additional 
PTSD symptomatology which would lead to the assignment of a 
30 percent rating, and the veteran and his representative 
have identified none.  

The Board wishes to make it clear that one or two of the 
criteria for a 30 percent rating are arguably met.  The 
veteran claims a short term memory problem, and has responded 
in psychological tests in such a way that anxiety and 
depression are indicated.  Overall, however, the veteran's 
PTSD symptomatology is more consistent with the currently 
assigned 10 percent rating.  See 38 C.F.R. § 4.7 (2007) 
[where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned]..   

Additionally, the Board has not identified any symptomatology 
or other aspects of the veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 
higher disability rating have been approximated, and the 
veteran and his representative have pointed to no such gross 
pathology.  

The Board has no reason to doubt that the veteran's PTSD 
causes him distress and impacts on his relationships with 
others.  However, as discussed above the assignment of 
disability rating is in large measure based on industrial 
adaptability.  See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  For 
reasons explained above, the Board believes that the veteran 
is adequately compensated at the 10 percent level for any 
diminution of his industrial capacity due to PTSD.  

In summary, for reasons and bases expressed above, the Board 
concludes that the currently assigned 10 percent disability 
rating is appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
PTSD and cervical-dorsal degenerative 
disabilities.  

The Board additionally observes in passing that there appears 
to be no evidence of an exceptional or unusual disability 
picture due to cervical-dorsal degenerative disability or 
PTSD, such as frequent (or indeed any) hospitalizations or 
marked interference with employment over and above that 
contemplated in the currently assigned disability ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

3.  Entitlement to service connection for a lower left leg 
condition, claimed as  secondary to the service-connected 
cervical-dorsal strain.

Relevant law and regulations

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006.  The new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability. 
 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

Analysis

The veteran claims that his lower left leg condition was 
caused by his service-connected cervical-dorsal disability.  
The Board notes that he specifically did not seek service 
connection under a theory of direct service connection.  See 
January 2005 claim.  Thus, the Board will limit its analysis 
to the issue of secondary service connection.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The Board will address each element in turn.

With regard to element (1), the Board notes that the veteran 
was examined in September 2004 and diagnosed with peripheral 
neuropathy, demyelinating in nature, that affected his left 
leg.  Thus, element (1) is satisfied.

With regard to element (2), as discussed in detail above, the 
veteran is service-connected for a cervical-dorsal spine 
disorder.  Thus, element (2) is satisfied.

With regard to element (3), the Board notes that a September 
2003 examiner concluded as follows:

History of chronic lower back pain and pain 
radiating down L [left] lower limb that is 
consistent with DJD lumbo-sacral spine; pt 
[patient] has history of back injury in WWII and 
pt's chronic lower back pain and pain radiating 
down L lower limb can, as likely as not, be related 
to his history of lumbosacral strain.

After review of the entire record, the Board determines that 
there is no other medical evidence of record which addresses 
the etiology of the veteran's lower left leg condition.  

A preponderance of the medical evidence therefore supports a 
conclusion that the cause of the veteran's left leg condition 
is his lumbosacral spine disorder, and not his service-
connected cervical-dorsal spine disability.  As noted in the 
Introduction, the veteran has specifically been denied 
service connection for a lumbosacral spine disorder in an 
unappealed December 2006 rating decision.  Further, as 
explained by the Board above, its assignment of a separate 
disability rating for the veteran's thoracic spine disability 
in now way implies that the lumbar spine disability is now, 
or should be, service connected.  

Thus, there is no evidence of record that a service-connected 
disability has caused or aggravated the veteran's lower left 
leg condition.  The claim fails on that basis.

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so. See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that his 
lower extremity problems are related to his service-connected 
upper spine disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the veteran are not competent medical evidence and 
do not serve to establish the require medical nexus.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a left leg disability secondary to his service-connected 
cervical spine disabilities. The benefits sought on appeal 
are accordingly denied.



ORDER

Entitlement to an increased disability rating in excess of 30 
percent disabling for the service-connected cervical spine 
disability is denied.

A separate 10 percent rating is assigned for limited motion 
of the thoracolumbar spine.  To that extent, the appeal is 
allowed.

Entitlement to an increased disability rating in excess of 10 
percent disabling for service-connected PTSD is denied.

Entitlement to service connection for a lower left leg 
condition secondary to the service-connected cervical-dorsal 
disability is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


